DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Objections
Claim 18, the word “type” is indefinite and unclear and should be removed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 

An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over various claims of Regan et al., U.S. Patent No. 8,755,925. Although the claims at issue are not identical, they are not patentably distinct from each other because the slight differences in wording and/or claim construction would have been obvious to one ordinary skill in the art at the time the invention was made, and this is further explained below.

As per pending claim 1, Regan et al., claim 1, claims the following highlighted features that correspond to the pending features of pending claim 1:

A method for automatically assembling shoe parts during a shoe- manufacturing process, the method comprising (A method for positioning and assembling a shoe part in an automated manner during a shoe-manufacturing process):

capturing an image of a first shoe part (receiving an image of an attachment shoe part);
determining a first orientation of the first shoe part from the image (converting, by a computer processor, the pixel coordinates of the image to a geometric coordinate of a geometric coordinate system, which maps a three-dimensional space within which the attachment shoe part is positioned and a multi-functional manufacturing tool operates); and

transferring, using a part-transfer tool, the first shoe part from the first orientation to a second orientation that aligns the first shoe part with a second shoe part for assembly (transferring, the multi-functional manufacturing tool, the attachment shoe part to the other geometric coordinate, thereby moving the attachment shoe part to a location in the three-dimensional space at which the attachment shoe part is to be attached to the base shoe part).

Pending claim 2 adds that the image is 2D and that a reference feature is identified (patented claim 1 discloses these features in the “receiving” step.).

Pending claim 3 adds an outline of the first shoe part (patented claim 2 adequately discloses this feature with respect to the claimed perimeter of the attachment shoe part since a perimeter is an outline, per se).

Pending claim 4 adds that the reference feature is associated with a perimeter of the first shoe part (patented claim 2 discloses this feature with respect to the claimed perimeter of the attachment shoe part).

Pending claim 5 adds that the first orientation is determined a computing device (patented claim 1 describes a computer processor being used to convert pixel coordinates into a geometric 3D coordinate system).

Pending claim 6 adds that the transfer tool is a part pickup tool generating a pickup force (patented claim 4 describes a vacuum powered part holder to transfer the attachment shoe part).

Pending claim 8 adds attaching the parts using a part attachment tool (Patented claim 1 describes attaching, by the multi-functional manufacturing tool the attachment shoe part to the base shoe part).

Pending claim 9 adds that the tool stitches, adheres or welds (patented claim 5 describes an ultra-sonic welding horn to attach the attachment shoe part to the base shoe part.).

As per pending claim 10, Regan et al., claim 11, claims the following highlighted features that correspond to the pending features of pending claim 10:

A system for automatically assembling shoe parts during a shoe-manufacturing process, the system comprising (A system that positions and attaches a shoe part in an automated manner during a show-manufacturing process):

a camera; (an image recorder that records an image depicting a 2D representation of an attachment shoe part);

a part-transfer tool (a vacuum-powered part holder); and

a computing device connected to the camera and to the part-transfer tool (a computing device), the computing device configured to:

determine a first orientation of a first shoe part from an image of the first shoe part that is captured by the camera (features (A)-(C) with respect to the attachment shoe part), and

direct the part-transfer tool to transfer the first shoe part from the first orientation to a second orientation that aligns the first shoe part with a second shoe part for assembly (… and transfers the attachment shoe part to the other geometric coordinate, thereby moving the attachment shoe part to a location in the three-dimensional space at which the attachment shoe part is to be attached to the base shoe part.).

Pending claim 11 adds that the image is 2D and that a reference feature is identified (patented claim 11 discloses these features in the “receiving” step.).

Pending claim 14 adds that the transfer tool is a part pickup tool generating a pickup force (patented claim 11 describes a vacuum powered part holder to transfer the attachment shoe part).

Pending claim 15 adds attaching the parts using a part attachment tool (Patented claim 11 describes attaching, by the multi-functional manufacturing tool the attachment shoe part to the base shoe part).

Pending claim 16 adds that the tool stitches, adheres or welds (patented claim 19 describes an ultra-sonic welding horn to attach the attachment shoe part to the base shoe part.).

Pending claim 18 adds the capability to identify plural different shoe part types (patented claim 11 discloses determining coordinates of both a base shoe and an attachment shoe part, and clearly those are two different shoe parts).

Pending claim 19 adds a backlight feature (patented claim 13 recites a backlight to the attachment shoe part).

Pending claim 20 adds a conveyor feature (patented claim 11 recites a transfer feature, and in the opinion of the examiner, conveying and transferring are synonymous actions, per se).


References Considered but Not Relied Upon
The following references were considered but were not relied upon for any prior art rejections:

(1)	JUNG, EP 0340390 A2 discloses a shoe fabrication plant with a transport path, which is formed by a conveyor and is preferably essentially closed, for pallets, on each of which a last or a shoe unit, consisting of last, insole arranged on the last bottom, and shoe shaft, can be fixed, the conveyor being assigned at least one station for application of the insole to the last bottom, one station for drawing the shoe shaft onto the last, one toe lasting machine, one heel and side lasting machine and one station for removing the shoe from the last, wherein the fabrication process provides a first conveyor for removing the last, possibly provided with the insole, from the conveyor to the toe lasting machine and a second transport device which, after removal from the last of the shoe shaft, toe lasting and heel and side lasting, removes by manual handling the toe-lasted, side-lasted and heel-lasted shoe unit from the heel and side lasting machine, places it positionally correctly on the pallet again and fixes it there.;

(2)	COUDERT, WO 2009050238 A1 which discloses a method and a device for the three-dimensional reconstruction of the inner surface of a shoe (2), comprising an image acquisition assembly (3, 5) and processing means (14) for processing the images produced by the image acquisition assembly (3, 5). The image acquisition assembly (3, 5) comprises first and second image acquisition means (3, 5) and storage means (13) for storing the images taken by the first and second image acquisition means (3, 5). The device includes mechanical connection means (7) for connecting the first and second image acquisition means (3, 5), designed to position the first and second image acquisition means (3, 5) so as to take pairs of images representing an overlap zone, the relative position of the first and second image acquisition means (3, 5) and the relative orientation thereof being predetermined. The image processing means (14) are designed to correlate points in the recordings within a given pair of images and between different pairs of images, and to form a three-dimensional reconstruction of a surface from these points.;
(3)	MAKOV, WO 2011085649 discloses an automatic vision aligned scriber includes a table (20), an adsorption orientation device (30), a bridge (4), a moving platform (10), a service controller (43), a printing head (9), a camera (11), a lamp (13) and an image processor (40), wherein the scriber uses a flat table (20) for placing each footwear assembly (16) waiting for scribing. An image system can identify each footwear assembly (16) and measure its position and orientation on the table (20), and wherein a manipulator (42) is used for controlling the printing head (9) to move above the table (20) and printing the lineation on each footwear assembly (16) according to its special position and orientation relative to the table (20). The scriber has the advantages of digitalization and space saving.;

(4)	Crisp, U.S. Patent Application Publication No. 2011/0232008 discloses an efficient shoe manufacturing system that reduce the specialized human labor required to manufacture a pair of shoes while avoiding the high costs and special maintenance requirements often associated with highly automated manufacturing equipment are provided, wherein the present invention may be used to produce multiple models of custom shoes at a single shoe manufacturing facility using overlapping workflows, thereby reducing the physical footprint of the manufacturing facility, wherein the invention may provide methods and systems for efficiently producing shoes to meet the demands of a particular geographic location, thereby eliminating the need to import shoes produced in other locations.;

(5)	Peron et al., U.S. Patent No. 6,349,241 which discloses a method for automatically cutting products, composed of a plurality of elementary pieces, such as items of clothing in general, shoes, leather goods, sofa upholstery and any other similar product, including the steps of: acquiring all the geometric characteristics and defectiveness characteristics of the material to be cut and storing all the above-described characteristics in an electronic memory so that they can be sent or retrieved automatically in real time for subsequent processing; optimizing the shapes to be cut in the material acquired in the previous step in a fully automatic manner and taking simultaneously into account all the characteristics of the acquired material and all the characteristics and rules according to which the elements that constitute the product must be cut and then assembled; removing, on said conveyor, said pieces cut in the previous step and managing them in single-product mode or as a pack; and sending, by computerized control system which controls the entire synchronization of the preceding steps in real time, all the information concerning the correct operation of the entire production sequence.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        September 7, 2022
/RDH/